DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“packaging component” in claim 1
“buffering material” in claim 1
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 3 recites the limitation “the plurality of placing grooves are equidistantly arranged on the placing plate”. However, no frame of reference is established to define what the grooves are equidistant from (for example, the grooves may be equidistantly separated from each other; the grooves may be equidistant from the side wall; the grooves may be equally depressed from the placing plate; etc.). It is unclear what structure is required by this limitation. Therefore, this claim is indefinite. (For purposes of prior art examination, this limitation is interpreted to mean the grooves are equidistant from a sidewall of the placing plate.)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinha (US 7395922).
Sinha teaches a firecracker package, comprising: a packaging box body (12), a packaging component (42), and a buffering material (40, 44), wherein the packaging component is provided in the 
Regarding Claim 5, Sinha teaches that a plurality of the buffering materials (40, 44) are provided, and the packaging component is provided between two adjacent buffering materials (Fig 3).
Regarding Claim 6, Sinha teaches that a thickness of each buffering material (40, 44) is 3 to 10 mm (layers 40, 44 may be one eighth of an inch thick = approx. 3.175 mm; col. 3 lines 42-44), and an overall structure of each buffering material is matched with a shape of the packaging component (col. 3 lines 23-25).
Regarding Claim 7, Sinha teaches that the buffering material is composed of one or more selected from the group of a rubber mat, a silica gel mat, a pearl cotton, and a foamed plastic (polyethylene foam; col. 3 lines 19-23).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sinha (US 7395922) in view of McClaughry (US 20130118922).
Regarding Claim 2, Sinha as applied to Claim 1 above teaches all the limitations of Claim 2, except for the packaging component comprising a placing plate with placing grooves and a packaging film. However, McClaughry teaches that the packaging component comprises: a placing plate (100), wherein a plurality of placing grooves (112) are provided for placing the firecrackers; and a packaging 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging component disclosed Sinha by adding the placing plate with placing grooves and a packaging film as disclosed by McClaughry in order to support the firecrackers individually upon the plate (cradling surface; paragraph 0033) and to fully enclose the tray (plastic blister; paragraph 0043). One of ordinary skill in the art would understand that it is advantageous to create a designated compartment for the explosives during storage and transportation to prevent direct contact with each other, and also to seal the explosives within the tray with a packaging film to prevent them from becoming dislodged before use; therefore it would be obvious to modify the invention of Sinha with these teachings of McClaughry in order to create a secure packaging for firecrackers. 
Regarding Claim 3, Sinha in view of McClaughry as applied to Claim 2 above teaches all the limitations of Claim 3, except for the equidistant arrangement of the grooves on the placing plate. However, McClaughry teaches that the plurality of placing grooves (112) are equidistantly arranged on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha by adding the equidistant arrangement of the grooves on the placing plate as disclosed by McClaughry in order to maximize the amount of firecrackers that may be stored on a placing plate; arranging these grooves in rows, equidistant from sidewalls allows for more of the fireworks described to be stored on the placing plate (if the grooves are not arranged equidistantly, i.e. in a line, a larger plate is needed and therefore less fireworks per plate area are stored therein). One of ordinary skill in the art would be motivated to make 
Regarding Claim 4, Sinha in view of McClaughry as applied to Claim 3 above teaches all the limitations of Claim 4, except for the arrangement of the grooves in rows on the placing plate. However, McClaughry teaches that the plurality of placing grooves (112) are arranged in rows on the placing plate (Fig 1). (This claim is being rejected as best understood given the above 112(b) rejection).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the placing plate disclosed Sinha by adding the arrangement of the grooves in rows on the placing plate as disclosed by McClaughry in order to in order to maximize the amount of firecrackers that may be stored on a placing plate; arranging these grooves in rows, equidistant from sidewalls allows for more of the fireworks described to be stored on the placing plate (if the grooves are not arranged in rows, i.e. in a line, a larger plate is needed and therefore less fireworks per plate area are stored therein). One of ordinary skill in the art would be motivated to make this modification in order to minimize packaging size relative to the number of firecrackers, thus making it easier to store or transport, as well as minimize packaging material costs.
Regarding Claim 8, Sinha as applied to Claim 1 above teaches all the limitations of Claim 8, except for the material of the packaging box body. However, McClaughry teaches that the packaging box body is made of a cardboard, a plastic or a board (cardboard or paper board; paragraph 0043). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the packaging box body disclosed Sinha by adding the material being cardboard or paper board as disclosed by McClaughry in order to allow for easy access to the contents within following shipping and other transportation of the packaging. Using cardboard or other paper board for use as an outer package is well known in the explosives art (paragraph 0006) and one of ordinary skill in the art would be motivated to modify the packaging box body of Sinha by using 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELISABETH SULLIVAN whose telephone number is (571)272-6250.  The examiner can normally be reached on Monday-Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH SULLIVAN/Examiner, Art Unit 3735      
/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735